Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-22 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests an ultrasonic sensor comprising:
a two-dimensional array of ultrasonic transducers, wherein the two-dimensional array of ultrasonic transducers is substantially flat;
a contact layer having a non-uniform thickness overlying the two-dimensional array of ultrasonic transducers; and
an array controller configured to control activation of ultrasonic transducers during an imaging operation for imaging a plurality of pixels at a plurality of positions within the two-dimensional array of ultrasonic transducers, such that for imaging a pixel of the plurality of pixels, the array controller is configured to:
activate a first subset of ultrasonic transducers of the two-dimensional array of ultrasonic transducers to generate an ultrasonic beam directed to a contact surface of the contact layer; and
activate a second subset of ultrasonic transducers of the two-dimensional array of ultrasonic transducers to receive a reflected ultrasonic beam, wherein the second subset of ultrasonic transducers is at a location within the two-dimensional array of ultrasonic transducers to account for a local angle between the two-dimensional array of ultrasonic transducers and the contact surface where the ultrasonic beam interacts with the contact surface.  
Claims 10 and 21 are allowed for similar reasons as claim 1.  
Claims 2-9, 11-20 and 22 are allowed for being dependent upon aforementioned independent claims 1, 10 and 21, respectively.  
The closest prior art by Du et al (US 2015/019552 A1) discloses an ultrasonic sensor comprising:  a two-dimensional array of ultrasonic transducers, wherein the two-dimensional array of ultrasonic transducers is substantially flat; a contact layer having a non-uniform thickness overlying the two-dimensional array of ultrasonic transducers; and an array controller configured to control activation of ultrasonic transducers during an imaging operation for imaging a plurality of pixels at a plurality of positions within the two-dimensional array of ultrasonic transducers, such that for imaging a pixel of the plurality of pixels, the array controller is configured to: activate a first subset of ultrasonic transducers of the two-dimensional array of ultrasonic transducers; and activate a second subset of ultrasonic transducers of the two-dimensional array of ultrasonic transducers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624